     Case 3:18-cv-01190-TWR-JLB Document 194 Filed 10/30/20 PageID.7641 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     DANIEL LUDLOW, individually and on                  Case No.: 18-CV-1190 TWR (JLB)
       behalf of others similarly situated; and
12
       WILLIAM LANCASTER, individually                     ORDER DENYING WITHOUT
13     and on behalf of others similarly situated,         PREJUDICE DEFENDANTS’
                                         Plaintiffs,       MOTION FOR JUDGMENT ON THE
14
                                                           PLEADINGS
15     v.
                                                           (ECF No. 123)
16     FLOWERS FOODS, INC., a Georgia
       corporation; FLOWERS BAKERIES,
17
       LLC, a Georgie limited liability company;
18     and FLOWERS FINANCE, LLC, a
       limited liability company,
19
                                      Defendants.
20
21
22          Presently before the Court is Defendants Flowers Foods, Inc.; Flowers Bakeries,
23    LLC; and Flowers Finance, LLC’s Motion for Judgment on the Pleadings (“Mot.,” ECF
24    No. 123). On February 18, 2020, the Honorable Janis L. Sammartino stayed this action
25    pending the California Supreme Court’s decision in Vazquez v. Jan-Pro Franchising Int’l,
26    Inc., No. S258191 (Cal. Nov. filed 20, 2019), as to whether the “ABC Test” articulated in
27    Dynamex Operations West Inc. v. Superior Court, 4 Cal. 5th 903 (2018), applies
28    retroactively.   (See ECF No. 174.)            The Court therefore DENIES WITHOUT

                                                       1
                                                                               18-CV-1190 TWR (JLB)
     Case 3:18-cv-01190-TWR-JLB Document 194 Filed 10/30/20 PageID.7642 Page 2 of 2



 1    PREJUDICE Defendants’ Motion, which Defendants MAY RENEW as appropriate after
 2    the stay of this action is lifted.
 3           IT IS SO ORDERED.
 4
 5    Dated: October 30, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                      18-CV-1190 TWR (JLB)
